Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered November 14, 1994, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. By decision and order of this *629Court dated October 28, 1996, the matter was remitted to the Supreme Court, Richmond County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim (see, People v Davis, 232 AD2d 652). The Supreme Court has now complied.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly exercised its discretion in denying the defendant’s application to withdraw his plea of guilty (see, People v Fiumefreddo, 82 NY2d 536; People v Tinsley, 35 NY2d 926; People v Frederick, 45 NY2d 520; People v Samuel, 208 AD2d 776, 777).
Thompson, J. P., Pizzuto, Goldstein and Luciano, JJ., concur.